Citation Nr: 1744957	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-24 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record. 

In a November 2016 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated May 2011 to March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2017 letter, a Vet Center counselor noted that the Veteran had been seen weekly at the Detroit Vet Center since November 2016.  However, a review of the Veteran's claims file does not reveal such records.  Therefore, a remand is necessary to obtain any outstanding treatment records from the Detroit Vet Center.

Additionally, in a March 2017 statement, the Veteran again asserted that a VA examination was inadequate.  In summary, the Veteran asserted that the February 2017 examiner did not adequately address how his specific PTSD symptoms currently affect his life and that the examiner omitted relevant information from her report.  As the case is already being remanded, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  In particular, the RO should obtain all available records from the Detroit Vet Center as identified in the February 2017 a correspondence from a Vet Center counselor.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated December 2016 to the present.

3. Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The Veteran's claims file and a copy of this Remand must be made available for review by the examiner.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. 

The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected PTSD, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




